MAINE SUPREME JUDICIAL COURT                                           Reporter of Decisions
Decision: 2020 ME 57
Docket:   BCD-20-126
Argued:   April 28, 2020
Decided:  May 7, 2020

Panel:       GORMAN, JABAR, HUMPHREY, and HORTON, JJ., and HJELM, A.R.J.



                                   DELBERT A. REED

                                            v.

                                SECRETARY OF STATE


PER CURIAM

         [¶1] In this proceeding for review of governmental action, see M.R. Civ. P.

80C, Delbert A. Reed appeals from a decision of the Business and Consumer

Docket (Murphy, J.) affirming a decision of the Secretary of State that validated

a direct initiative petition regarding the New England Clean Energy Connect

Transmission Project (NECEC).1 Reed contends that the Secretary of State

misinterpreted 21-A M.R.S. § 903-E (2018) by failing to invalidate signatures

on petition documents notarized by notaries who he claims were unqualified

to do so by operation of statute. Reed also challenges the Secretary of State’s




  1 Intervenors Industrial Energy Consumer Group (IECG) and the Maine State Chamber of
Commerce (MSCC) also appeal from the Secretary of State’s decision.
2

failure to conduct a more thorough fraud investigation of the initiative

campaign’s signature-gathering process. We affirm the decision.

                                         I. BACKGROUND

        [¶2] In 2019, the Maine Public Utilities Commission (PUC) issued a

decision granting a certificate of public convenience and necessity for

construction and operation of NECEC for the provision of hydroelectric power

from Québec to New England via a 145-mile energy corridor located in Maine.

Central Maine Power Co., Request for Approval of CPCN for the New England

Clean Energy Connect Consisting of the Construction of a 1,200 MW HVDC

Transmission Line from the Québec-Maine Border to Lewiston (NECEC) and

Related Network Upgrades, No. 2017-232, Order (Me. P.U.C. May 3, 2019);

see 35-A M.R.S. § 3132 (2018);2 see generally NextEra Energy Res., LLC v. Me.

Pub. Utils. Comm’n, 2020 ME 34, --- A.3d ---. Later that year, NECEC opponents

commenced a direct initiative entitled, “Resolve, To Reject the New England

Clean Energy Connect Transmission Project.” See 21-A M.R.S. § 901 (2018).

The initiative proposed the adoption of a legislative resolve directing the PUC

to amend its May 3, 2019, order to find that “the construction and operation of

the NECEC transmission project are not in the public interest and that there is


    2  Section 3132 has since been amended, but those amendments do not affect this appeal.
P.L. 2019, ch. 298, §§ 7-11 (effective Sept. 19, 2019); P.L. 2019, ch. 177, § 1 (effective Sept. 19, 2019).
                                                                                                   3

not a public need for the NECEC transmission project,” and to deny the

requested certificate of public convenience and necessity on that basis.

       [¶3]     The direct initiative process allows Maine voters to propose

legislation for inclusion on a statewide ballot by obtaining a minimum number

of voter signatures on petitions in compliance with various constitutional and

statutory requirements. Me. Const. art. IV, pt. 3, §§ 18(2), 20, 22 (requiring that

a valid direct initiative petition must be signed by “not . . . less than 10% of the

total vote for Governor cast in the last gubernatorial election preceding the

filing of such petition”); 21-A M.R.S. §§ 901-906 (2018);3 Me. Taxpayers Action

Network v. Sec’y of State, 2002 ME 64, ¶¶ 3, 10, 19, 795 A.2d 75. Signatures

must be obtained by qualified petition circulators—either volunteers or

compensated individuals—according to an established procedure. Me. Const.

art. IV, pt. 3, § 20; 21-A M.R.S. § 903-A; see Me. Taxpayers Action Network, 2002

ME 64, ¶¶ 4, 11, 795 A.2d 75.

       [¶4] The procedural requirement primarily at issue here provides that

“[t]he circulator of a petition must sign the petition and verify by oath or

affirmation before a notary public or other person authorized by law to



   3 Portions of the direct initiative statute have since been amended, but those amendments do not
affect this appeal. P.L. 2019, ch. 456, §§ 1-5 (effective Sept. 19, 2019); P.L. 2019, ch. 414, §§ 1-2
(emergency, effective June 20, 2019); P.L. 2019, ch. 152, § 1 (effective Sept. 19, 2019).
4

administer oaths or affirmations that the circulator personally witnessed all of

the signatures to the petition and that to the best of the circulator’s knowledge

and belief each signature is the signature of the person whose name it purports

to be and that each signature . . . was made by the authorized signer in the

presence and at the direction of the voter.” 21-A M.R.S. § 902; see Me. Const.

art. IV, pt. 3, § 20; Knutson v. Dep’t of Sec’y of State, 2008 ME 124, ¶ 11, 954 A.2d

1054; Me. Taxpayers Action Network, 2002 ME 64, ¶ 11, 795 A.2d 75; Palesky v.

Sec’y of State, 1998 ME 103, ¶ 10, 711 A.2d 129. Upon administering that oath,

the notary must sign a notarial certificate on each petition. 21-A M.R.S. § 902.

The circulator’s oath is “pivotal to the circulation process.” Knutson, 2008 ME

124, ¶ 23, 954 A.2d 1054 (quotation marks omitted).

      [¶5] After municipal verification that the signatories are qualified voters,

petitions must be submitted to the Secretary of State for certification.

Me. Const. art. IV, pt. 3, § 20; 21-A M.R.S. § 902; Palesky, 1998 ME 103, ¶ 13, 711

A.2d 129. At this stage, the Secretary of State must review the petitions filed

and “shall determine the validity of the petition and issue a written decision

stating the reasons for the decision.” 21-A M.R.S. § 905(1).
                                                                                                  5

       [¶6] On February 3, 2020, the initiative proponents filed with the

Secretary of State a total of 15,785 petitions bearing 82,449 signatures.4 By

letter and attached documentation, Clean Energy Matters (CEM) raised various

challenges to many of the signatures on the petitions, including the assertion

that at least eight notaries were statutorily not qualified to notarize circulator

oaths because those notaries also performed nonnotarial services for the

campaign. See 4 M.R.S. § 954-A (2018); 21-A M.R.S. § 903-E.

       [¶7] By decision dated March 4, 2020, the Secretary of State invalidated

a total of 12,735 of the signatures for a variety of reasons but declined to

consider whether any notaries were disqualified for having also performed

nonnotarial services for the campaign. The Secretary explained, “This office did

not have sufficient time . . . to investigate this matter prior to the statutory

deadline for issuing this decision and thus make[s] no findings regarding

[CEM’s] allegations.” See 21-A M.R.S. § 905(1). Because 69,714 signatures

remained—still more than the 63,067 required—the Secretary of State

declared the proposed legislation eligible for a statewide vote pursuant to

section 905(1).



   4   There is no dispute that, according to the total gubernatorial vote in the last election, the
initiative proponents were required to gather at least 63,067 valid signatures to have the proposed
legislation propounded for a statewide vote. See Me. Const. art. IV, pt. 3, § 18(2).
6

        [¶8] Reed petitioned the Superior Court5 (Kennebec County) for review

of the Secretary of State’s decision, arguing that the Secretary of State should

have invalidated more than 17,000 signatures on petitions that he claimed had

been notarized in violation of sections 903-E and 954-A.6                           See 5 M.R.S.

§ 11001(1) (2018); 21-A M.R.S. § 905(2); M.R. Civ. P. 80C. On Reed’s motion,

the court determined that the Secretary of State had not had sufficient

opportunity to consider all of the allegations in CEM’s submissions and that

additional evidence was “material to the issues presented in the review”

because the number of signatures that CEM challenged could affect the validity

of the petition as a whole. 5 M.R.S. § 11006(1)(B) (2018). The court thus

remanded the matter to the Secretary of State to take additional evidence

regarding CEM’s allegations. See 5 M.R.S. § 11007(4)(B) (2018); Palesky,

1998 ME 103, ¶ 14, 711 A.2d 129.

        [¶9]    After remand, and based on the additional evidence that he

collected, the Secretary of State issued an amended decision dated April 1,


   5 The matter was subsequently transferred to the Business and Consumer Docket with the

agreement of the parties.

    Mainers for Local Power (MLP); NextEra Energy Resources, LLC (NER); MSCC; and IECG were
    6

permitted to intervene in the matter. See 21-A M.R.S. § 905(2) (2018). The court also granted Reed’s
motion for relief from the application of an emergency order to allow the matter to proceed
notwithstanding the limitations on court operations necessitated by COVID-19. See Pandemic
Management Order from the Trial Court Chiefs Consolidating, Ratifying, and Superseding Previous
Orders, Me. Admin. Order PMO-TC-1 (effective Apr. 14, 2020).
                                                                                                     7

2020, containing the following findings, accompanied by the Secretary’s

conclusions and determinations based on those findings. All of the findings are

supported by competent evidence in the agency record.7

   • David McGovern Sr. both circulated petitions and later notarized
     petitions for other circulators. Because he performed both notary and
     nonnotary services for the campaign, the 110 signatures on the petitions
     he notarized are invalid.

   • Michael Underhill circulated petitions and later notarized petitions for
     another circulator. Because he performed both notary and nonnotary
     services for the campaign, the 69 signatures on the petitions he notarized
     are also invalid.

   • Wesley Huckey works in a city clerk’s office. With his employer’s
     permission, he was hired to notarize petitions for the campaign on the
     evenings and weekends. He was not hired to perform any other services
     for the campaign. On one occasion, however, he transported certified
     petitions from the city clerk’s office to the campaign field office. Although
     the Secretary of State found that this conduct “could” constitute a
     violation of 21-A M.R.S. § 903-E, he determined that any such violation
     was de minimis and declined to invalidate the affected signatures on that
     basis.8

   • Leah Flumerfelt was originally recruited to be a circulator for the
     initiative. When the campaign learned that she was a notary, it instead
     hired her to notarize petitions. On one occasion, she also delivered
     petitions to town offices, and, during one weekend, she organized
     petitions in the campaign office and cleaned the campaign office. The
     Secretary of State concluded that because all of Flumerfelt’s notarizations


   7 Findings as to notaries whose activities are no longer challenged are omitted from this recitation
of the facts.

   8  The Secretary of State also noted that if Huckey were deemed unqualified to notarize any
petitions after he delivered petitions to the field office, 2,555 signatures would be invalidated.
8

        occurred before she performed these nonnotarial services, all of the
        signatures on petitions she notarized are invalid.

    • Brittany Skidmore was hired as a notary for the campaign, and she
      performed notary services from December 17, 2019, to January 24, 2020.
      During the week of January 27, 2020, she worked in the campaign field
      office, reviewing petitions she had notarized and filling in gaps in her
      notary log, and she notarized some circulator affidavits. The Secretary of
      State concluded that these acts constituted part of her notary services.

        Skidmore also reviewed those petitions to make sure that the circulator’s
        name and identification number were properly written on each petition,
        see 21-A M.R.S. § 901-A(2); she filled in the circulator’s name and
        identification number on multiple petition forms. She also found one
        petition (which she had not notarized) that she placed with other invalid
        petitions. As with Flumerfelt, the Secretary of State concluded that,
        because Skidmore had not notarized any petitions after she performed
        these nonnotarial services, at the time she notarized the petitions, she
        was qualified to do so.9

    • Two individuals attested that they did not sign petition #743, circulated
      by Megan St. Peter, although their purported signatures appeared on that
      petition. The municipal registrar had already rejected both signatures,
      however, and both—along with almost all of the other signatures on
      petition #743—were already invalidated in the Secretary of State’s
      original order. Based on the additional information, the Secretary of
      State concluded that St. Peter’s oath could not be relied upon at all, and
      he invalidated all 174 signatures collected by St. Peter that had not
      already been invalidated.




    9The Secretary of State also determined that Skidmore had improperly administered the oath to
circulators for the first two weeks that she served as notary for the campaign. See 4 M.R.S. § 1015
(2018); 21-A M.R.S. § 902 (2018). On January 1, 2020, Skidmore was instructed regarding the proper
notarization procedure, and she followed that practice thereafter. The Secretary of State thus
invalidated the signatures on petitions notarized by Skidmore before January 2, 2020—a total of
1,873 signatures. This determination is not at issue on this appeal and leaves at issue the petitions
that Skidmore notarized in January of 2020, described in the text.
                                                                                                9

The Secretary of State rejected Reed’s request for a “full-scale investigation of

potential fraud” with regard to the entire campaign based on the absence of any

suggestions of fraud beyond those regarding petition #743.

        [¶10] In total, the Secretary of State invalidated an additional 3,597

signatures for reasons that included the conduct of McGovern, Underhill,

Skidmore, and St. Peter. Because the Secretary of State determined that 66,117

signatures remained valid—3,050 more than the 63,067 required—the

Secretary of State again concluded that the initiative petition was valid.

See 21-A M.R.S. § 905(1).

        [¶11] By judgment dated April 13, 2020, the court affirmed the Secretary

of State’s amended decision. See 5 M.R.S. § 11007(4)(A) (2018); 21-A M.R.S.

§ 905(2). Reed, IECG, and MSCC (collectively, or in some combination, Reed)

each appeal from the court’s decision.10 See 5 M.R.S. § 11008(1) (2018);

21-A M.R.S. § 905(3); M.R. Civ. P. 80C(m); M.R. App. P. 2B(c)(1).

                                       II. DISCUSSION

        [¶12] Reed’s arguments can be condensed to two claims: that the

Secretary of State erred by (1) validating the petitions notarized by three



   10 We invited any interested person or entity to file a brief as an amicus curiae pursuant to
M.R. App. P. 7A(e); we received an amicus curiae brief from former State Senator Garrett Mason and
former State Representative Kevin Battle.
10

notaries—Huckey, Flumerfelt, and Skidmore—based on the Secretary of State’s

misinterpretation and misapplication of 21-A M.R.S. § 903-E and 4 M.R.S.

§ 954-A and (2) failing to conduct a more thorough fraud investigation of the

entire petition.11 When, as here, the Superior Court acts in its intermediate

appellate capacity pursuant to Rule 80C, we review directly the Secretary of

State’s decision for errors of law, findings not supported by the evidence, or an

abuse of discretion. Hammer v. Sec’y of State, 2010 ME 109, ¶ 2, 8 A.3d 700.

A.        Sections 903-E and 954-A

          [¶13]   Reed argues that the Secretary of State misinterpreted and

misapplied sections 903-E and 954-A by finding that Flumerfelt and Skidmore

each performed both notarial and nonnotarial services for the campaign but by

nevertheless failing to invalidate all of the signatures on the petitions they

notarized.12 The Secretary of State declined to apply section 903-E to instances



   11 We have no reason to address the constitutionality of 21-A M.R.S. § 903-E (2018) or 4 M.R.S.

§ 954-A (2018) because, although Reed, in briefs filed simultaneously with the Secretary of State’s,
MLP’s, and NER’s, defended those statutes, none of the parties who appealed from the Secretary of
State’s decision ended up arguing that either provision is unconstitutional. See Johnson v. The Home
Depot USA, Inc., 2014 ME 140, ¶ 5 n.1, 106 A.3d 401 (declining to reach an assertion of error raised
by a party who did not appeal).

      Reed contests the Secretary of State’s conclusion that petitions notarized by Michael Huckey
     12

should not be invalidated because his nonnotarial acts in service of the campaign were “de minimis.”
At oral argument, counsel for Reed indicated that the resolution of this issue would not change the
outcome of this litigation because the 2,555 signatures that would be invalidated if we were to vacate
the Secretary of State’s decision in this regard would not bring the campaign below the threshold of
63,067 signatures that it was required to collect. Therefore, we decline to reach this issue.
                                                                                 11

in which Flumerfelt and Skidmore had performed some nonnotarial services

for the campaign because he concluded that the provision of nonnotarial

services after notarial services did not retroactively disqualify a notary, that is,

a notary is only disqualified from notarizing petitions after the point at which

he or she performs nonnotarial services. Reed argues that section 903-E

instead requires the Secretary of State to disqualify notaries who performed

nonnotarial services for the campaign at any point, without regard for the scope

of those nonnotarial services or the sequence or timing of the notarial and

nonnotarial services.

      [¶14] We interpret every statute de novo as a matter of law to “give effect

to the intent of the Legislature,” first by examining its plain language. Knutson,

2008 ME 124, ¶ 9, 954 A.2d 1054; see Melanson v. Sec’y of State, 2004 ME 127,

¶ 8, 861 A.2d 641. If the plain language is unambiguous, we interpret the

statute according to its unambiguous meaning. NextEra Energy Res., LLC, 2020

ME 34, ¶ 22, --- A.3d ---. If, however, a statute is ambiguous—i.e., “it is

reasonably susceptible to different interpretations”—we defer to the agency’s

reasonable construction when the agency is tasked with administering the

statute and it falls within the agency’s expertise. Id. (quotation marks omitted).
12

          [¶15] Title 21-A M.R.S. § 903-E states,

                 1. Certain notaries public and others. A notary public or
          other person authorized by law to administer oaths or affirmations
          generally is not authorized to administer an oath or affirmation to
          the circulator of a petition under section 902 if the notary public or
          other generally authorized person is:

                A. Providing any other services, regardless of compensation,
                to initiate the direct initiative or people’s veto referendum
                for which the petition is being circulated. For the purposes
                of this paragraph, “initiate” has the same meaning as section
                1052, subsection 4-B; or

                B. Providing services other than notarial acts, regardless of
                compensation, to promote the direct initiative or people’s
                veto referendum for which the petition is being circulated.

Title 4 M.R.S. § 954-A similarly provides, in relevant part,13

                It is a conflict of interest for a notary public to administer an
                oath or affirmation to a circulator of a petition for a direct
                initiative or people’s veto referendum under Title 21-A,
                section 902 if the notary public also provides services that
                are not notarial acts to initiate or promote that direct
                initiative or people's veto referendum.

     13By their plain terms, 4 M.R.S. § 954-A and 21-A M.R.S. § 903-E are complementary provisions
intended to address the same ethical concern in two different ways—section 903-E by limiting the
qualifications of a notary in a direct petition campaign, and section 954-A by making such conduct
subject to disciplinary action. See 21-A M.R.S. § 955-C(1)(C) (2018). Section 954-A was not just
codified contemporaneously with section 903-E, but was proposed and enacted as part of the same
bill. P.L. 2017, ch. 418, §§ 1, 3 (effective Dec. 13, 2018); L.D. 1865 (128th Legis. 2018). Section 954-A
therefore sheds light on the Legislature’s intent as to section 903-E. See Blanchard v. Dep’t of Transp.,
2002 ME 96, ¶ 23, 798 A.2d 1119 (“[T]he whole body of previous and contemporaneous legislation
upon a particular topic should be considered in interpreting any statute.” (quotation marks
omitted)). In any event, a notary’s violation of any ethical responsibility—even one outside Title
21-A—could be a basis for the invalidation of direct initiative petition signatures, just as the Secretary
did here with respect to a different notary. See Me. Taxpayers Action Network v. Sec’y of State, 2002
ME 64, ¶ 12, 795 A.2d 75 (discussing the Secretary of State’s obligation to invalidate signatures
obtained in violation of both constitutional and statutory requirements).
                                                                                  13


      [¶16] Notably, sections 954-A and 903-E are both phrased in the present

tense. 4 M.R.S. § 954-A (stating that a conflict of interest exists if the notary

“provides services that are not notarial acts” (emphasis added)); 21-A M.R.S.

§ 903-E (stating that a notary is not authorized if the notary “is . . . [p]roviding”

any nonnotarial services to the campaign). Neither statute expressly speaks to

the effect of nonnotarial acts committed in the past or the future. Neither

contains a past tense phrase, such as “has provided services,” or a future tense

phrase, such as “will provide services.”

      [¶17] A literal reading of these statutes might suggest that a notary is

disqualified only if the notary “is providing” nonnotarial services to the

initiative campaign at the precise time that he or she performs a notarial act.

Such a reading would defeat the obvious legislative purpose of discouraging

fraudulent notarizations related to direct initiative campaigns, however,

because a petition circulator who is also a notary could then simply alternate

between performing notarial work and nonnotarial work without violating

sections 954-A and 903-E. We are confident the Legislature did not intend this

absurd result. See Doe v. Reg’l Sch. Unit 26, 2014 ME 11, ¶ 15, 86 A.3d 600

(“We have the power and duty to interpret statutes so as to avoid absurd

results.” (alterations omitted) (quotation marks omitted)); see also Dickau v. Vt.
14

Mut. Ins. Co., 2014 ME 158, ¶ 20, 107 A.3d 621 (“A plain language interpretation

should not be confused with a literal interpretation . . . .”). Thus, the plain

language of the statutes, standing alone, does not clearly establish their

temporal reach.    We therefore are satisfied that there is more than one

reasonable interpretation of section 903-E and section 954-A; the statutes are

ambiguous. See NextEra Energy Res., LLC, 2020 ME 34, ¶ 22, --- A.3d ---.

      [¶18] The Secretary of State is the constitutional officer entrusted with

administering—and having expertise in—the laws pertaining to the direct

initiative process. Me. Const. art. IV, pt. 3, § 18; Me. Taxpayers Action Network,

2002 ME 64, ¶ 12 n.8, 795 A.2d 75. We therefore defer to the Secretary of

State’s reasonable interpretation of these ambiguous statutes. See NextEra

Energy Res., LLC, 2020 ME 34, ¶ 22, --- A.3d ---; Melanson, 2004 ME 127, ¶¶ 8,

13, 15, 861 A.2d 641 (upholding the Secretary of State’s interpretation of a

direct initiative statutory provision as “both reasonable and warranted when

reading the statute in context”); Knutson, 2008 ME 124, ¶¶ 13, 18, 954 A.2d

1054 (deferring to the Secretary of State’s statutory construction as “eminently

sensible”).

      [¶19] The Secretary of State’s interpretation of the statutes at issue here

focuses on the sequence in which a notary provides notarial services and
                                                                                                   15

nonnotarial services to the campaign. The Secretary of State invalidated the

petitions notarized by McGovern and Underhill because they had previously

provided nonnotarial services to the campaign by circulating petitions. On the

other hand, the Secretary of State did not invalidate petitions notarized by

Flumerfelt and Skidmore because they provided nonnotarial services to the

campaign only after completing their notarial work.14 This interpretation of

sections 903-E and 954-A is reasonable because it is consistent with their

language.        The statutes, in effect, create exceptions to a notary’s

otherwise-existing authority to provide notarial services in certain

circumstances.        Those exceptions arise when specified circumstances are

present.     Neither statute, however, specifically purports to deauthorize a

notary’s authority to have provided notarial services post hoc, that is, based on

events occurring or circumstances arising after the services have already been

provided.

        [¶20] Similarly, the Secretary of State’s construction and application of

sections 954-A and 903-E are also reasonable given the longstanding general




   14  Reed also argues that Flumerfelt performed services for the campaign before performing
notarial services because the campaign initially hired her as a circulator before designating her as a
notary. Despite Reed’s assertions, the Secretary of State did not find that Flumerfelt performed any
services for the campaign before completing her notarial work, and the record contains no suggestion
otherwise.
16

principle that the validity of a notarial act is determined by reference to the

circumstances that existed at the time of the act, not by reference to unrelated

circumstances arising afterward.15 See United States v. Curtis, 107 U.S. 671,

672-73 (1883) (“[T]he underlying question is whether the notary public . . .

was, at the respective dates of the oaths taken by [the defendant], authorized by

the laws of the United States to administer such oaths.” (emphasis added)).

Reed’s contrary contention—that the statutes reach retroactively, so as to

prohibit notaries from providing nonnotarial services to a direct initiative

campaign at any time before the petitions are submitted to the Secretary of

State—would retroactively invalidate and undo notarial acts that were

authorized and valid when performed. It therefore would materially alter the

law of notaries in contravention of the established principle that “we construe

a statute to alter the common law only to the extent the Legislature makes clear

its intent to do so.” Watts v. Watts, 2003 ME 36, ¶ 9, 818 A.2d 1031.




      We have embraced this principle in a variety of contexts. See, e.g., State v. Doughty, 399 A.2d
     15

1319, 1326 (Me. 1979) (discussing perjury based on “the intent and belief of the accused at the time
he testified under oath”) (quotation marks omitted)); State v. Blaisdell, 253 A.2d 341, 348 (Me. 1969)
(“To make a valid oath, for the falsity of which perjury will lie, there must be in some form, in the
presence of an officer authorized to administer it in relation to material matter regarding which an
oath is authorized by law, an unequivocal and present act by which the affiant consciously takes upon
himself the obligation of an oath.”); Ross v. Berry, 49 Me. 434, 442 (1862) (stating that, at the time
that a bond oath was administered, the justices of the peace who administered it were “legally
competent to act in the matter”); Avery v. Butters, 9 Me. 16, 17-18 (1832) (discussing the
requirements of a military clerk’s oath “at the time of administering it”).
                                                                                                   17

       [¶21] Finally, the Secretary of State’s interpretation rationally advances

the legislative purpose of discouraging fraudulent notarizations by prohibiting

the use of notaries who have a demonstrable conflict of interest at the time of

their notarial acts in connection with the campaign.

       [¶22] In light of the deference we must afford the agency given the

statutory ambiguities, we conclude that the Secretary of State did not err by

declining, pursuant to sections 903-E and 954-A,16 to invalidate the petitions

that were notarized by Flumerfelt and Skidmore before they performed any

nonnotarial services for the campaign.

B.     Fraud Investigation

       [¶23]      Reed also contends that the Secretary of State, after being

presented with evidence of fraud, erred by failing to conduct a fraud

investigation of the entire campaign. The evidence of fraud supplied to the

Secretary of State consists of the following:

     • The affidavits of two individuals whose signatures were forged on
       petition #743 and copies of petition #743.

     • An affidavit from a principal of Revolution Field Strategies (RFS), the
       entity hired to manage the campaign, as well as related correspondence
       from Reed’s counsel, stating that the predecessor company of RFS had

   16 In affirming the Secretary of State’s determination that the initiative proponents presented

valid signatures numbering in excess of the constitutional requirement, we do not address any other
aspect of the petition, including whether the petition comports with other constitutional or statutory
requirements for a direct initiative of legislation.
18

          either been involved with or was the victim of canvassers’ fraud in a 2014
          initiative campaign in Missouri.

     • Correspondence from Reed’s counsel asserting that two signatures
       gathered by St. Peter appeared to be duplicates of—and in different
       handwriting than—two signatures gathered by another circulator.

     • Correspondence from Reed’s counsel asserting that another RFS
       employee17 stated that St. Peter’s supervisor, Melissa Burnham, was
       aware of St. Peter’s forged signatures and still submitted St. Peter’s
       petitions for validation.

In particular, Reed argues that the Secretary of State had an obligation to

investigate St. Peter’s and Burnham’s knowledge of fraudulent activity within

the campaign.

          [¶24] Although Reed presented evidence that Burnham may have been

aware of St. Peter’s fraud, no allegations were made of fraud having been

committed on any petition other than petition #743, which was invalidated in

its entirety, or with regard to any circulator other than St. Peter, whose

gathered signatures the Secretary of State already invalidated. Instead, Reed

has argued that the forgeries that the Secretary of State had already sussed out

“provide indicia of systemic irregularities” and has asserted that other evidence

“raises the significant possibility” of other forms of fraud. Based on all of the



      Reed declined to name the employee in his letter to the Secretary of State but offered to provide
     17

it only if the Secretary would hold the information in confidence. We need not reach the question of
whether there is any authority for the Secretary to have acceded to that condition.
                                                                                                     19

evidence presented, however, combined with the absence of any suggestion of

fraud raised by municipal officers,18 the Secretary of State reasonably

determined that such broad assertions were insufficient grounds to launch an

additional investigation of the entire campaign. See Me. Taxpayers Action

Network, 2002 ME 64, ¶ 12 n.8, 795 A.2d 75. Although the Secretary of State

certainly could have sought to interview Burnham, the RFS employee who

identified Burnham, or both of those people, we cannot, in these circumstances,

conclude that the Secretary of State’s failure to do so constitutes an error of law

or an abuse of discretion.

        The entry is:

                       Judgment affirmed.




   18 “If the registrar or clerk suspects that a petition was submitted in violation of any provision of
this chapter, the registrar or clerk shall immediately notify the Secretary of State and provide a copy
of the petition to the Secretary of State.” 21-A M.R.S. § 902-A (2018). None did so in this matter.
20

Joshua A. Tardy, Esq., and Joshua A. Randlett, Esq., Rudman Winchell, Bangor;
and Jared S. des Rosiers, Esq., Nolan L. Reichl, Esq. (orally), Joshua D. Dunlap,
Esq., and Newell A. Augur, Esq., Pierce Atwood LLP, Portland, for appellant
Delbert A. Reed

Sigmund D. Schutz, Esq., Anthony W. Buxton, Esq., and Robert B. Borowski, Esq.,
Preti Flaherty Beliveau & Pachios LLP, Portland, for appellant Industrial Energy
Consumer Group

Gerald F. Petruccelli, Esq., and Nicole R. Bissonnette, Esq., Petruccelli, Martin &
Haddow, Portland, for appellant Maine State Chamber of Commerce

Aaron M. Frey, Attorney General, and Phyllis Gardiner, Asst. Atty. Gen. (orally),
Office of the Attorney General, Augusta, for appellee Secretary of State

David M. Kallin, Esq. (orally), Amy K. Olfene, Esq., and Adam R. Cote, Esq.,
Drummond Woodsum, Portland, for appellee Mainers for Local Power

Christopher T. Roach, Esq., Roach Ruprecht Sanchez & Bischoff, P.C., Portland,
for appellee NextEra Energy Resources, LLC

Patrick Strawbridge, Esq., Consovoy McCarthy PLLC, Boston, Massachusetts, for
amici curiae Garrett Mason and Kevin Battle


Business and Consumer Docket docket number AP-20-02
FOR CLERK REFERENCE ONLY